DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2017/0124987) (Kim, hereafter) in view of  Mazuir et al. (US10940790) (Mazuir, hereafter)
Regarding claim 1, Kim discloses a vehicle (100) comprising: a seat (no number, π158); a sensor (160) part provided on the seat and detecting whether a user is seated on the seat (abstract); a lighting part (cameras 122, )provided in the vehicle (100); and a controller configured to determine a gaze direction of the user based on a result of the detection of the sensor part (π60) to generate image on the corresponding display (π158). Kim fails to explicitly a plurality of light sources disposed at a preset interval  and to selectively control the plurality of light sources to distort the preset interval based on the determined gaze direction of the user.

    PNG
    media_image1.png
    368
    486
    media_image1.png
    Greyscale

Mazuir discloses (Figure 1B , reproduced above) discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim wherein a plurality of light sources disposed at a preset interval  and to selectively control the plurality of light sources to distort the preset interval based on the determined gaze direction of the user in order to create adjustable and dynamic illumination when necessary as taught by Mazuir.
Regarding claims 2-3, These limitations as written do not provide for ascertainable limitations to the claimed structure, as such they are considered not germane to claimed device.
	Regarding claim 4,Kim discloses  wherein the seat includes a first seat provided to have a first gaze direction (Driver’s seat) and a second seat  (passenger seat) provided to have a second gaze direction, and wherein the controller (170) selects a plurality display based on the first gaze direction and a plurality of second display different from the first display based on the second gaze direction (π60, π71, π74, abstract). Kim is silent regarding plurality of string lights.
 Mazuir discloses (Figure 1B , reproduced above) discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim wherein a plurality  of string lights in order to provide a device dynamically driven and has excellent color rendering.
Regarding claim 5,  Kim fails to disclose wherein the controller controls a color of the plurality of first light sources to be different from a color of the plurality of second light sources.
  Kim does disclose the controller (170) can change the color of the graphic buttons 900a to 900i according to the on/off states of the hidden displays (200a to 200i) (π179) to illustrate a state.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim wherein the controller controls a color of the plurality of first light sources to be different from a color of the plurality of second light sources in order show different states or modes of the system as taught by Kim.
Regarding claims 6-9, Kim as modified by Mazuir fail to disclose, wherein the roof or the headlining of the vehicle is provided in a form of an embossment (claim 6); wherein the lighting part is positioned on a roof or a headlining of the vehicle, and wherein the roof or the headlining of the vehicle includes two or more planes that are not parallel to each other (claim 7);wherein the plurality of first light sources are positioned on a plane different from a plane on which the plurality of second light sources are positioned, among the two or more planes (claim 8);  wherein the lighting part includes a plurality of grooves arranged at the preset interval, the plurality of grooves having the plurality of light sources inserted there into (claim 9). These limitations do  not produce some unexpected result beyond the current prior art, thus these limitations are considered a matter of design choice.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim wherein the roof or the headlining of the vehicle is provided in a form of an embossment; wherein the lighting part is positioned on a roof or a headlining of the vehicle, and wherein the roof or the headlining of the vehicle includes two or more planes that are not parallel to each other; wherein the plurality of first light sources are positioned on a plane different from a plane on which the plurality of second light sources are positioned, among the two or more planes ;  wherein the lighting part includes a plurality of grooves arranged at the preset interval, the plurality of grooves having the plurality of light sources inserted there into, since matters of design choice requires only routine skill.
Regarding claim 12, Kim discloses a vehicle (100) comprising: a seat (no number, π158); a sensor (160) part provided on the seat and detecting whether a user is seated on the seat (abstract); a lighting part (cameras 122, )provided in the vehicle (100); and a controller configured to determine a gaze direction of the user based on a result of the detection of the sensor part (π60) to generate image on the corresponding display (π158); Kim fails to explicitly discloses a display positioned on a roof or a headlining of the vehicle and outputting light string images; and  to control an interval between the light string images with respect to the seated user.
Kim does disclose  plurality of displays disposed at different positions inside the vehicle, each display including a touch screen and a cover layer on a top surface of the touch screen (abstract)
Mazuir discloses (Figure 1B , reproduced above) discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim a display positioned on a roof or a headlining of the vehicle and outputting light string images and to control an interval between the light string images with respect to the seated user in order to provide a dynamic arrangement for lighting for consumer convenience as disclosed by Mazuir, and  since it has been held that rearranging parts of an invention involves only routine skill in die art. In re Japikse, 86.
USPQ 70.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazuir et al. (US10940790) (Mazuir, hereafter) in view of Bel et al. (US20180086259A1)
Regarding claim 10,  Mazuir discloses (102) A vehicle comprising: a seat (111); a sensor (105) part provided on the seat and detecting whether a user is seated on the seat; Mazuir fails to explicitly disclose a controller configured to determine a gaze direction of the user based on a result of the detection of the sensor part and to control a preset interval between the plurality of light strings to be distorted based on the determined gaze direction.
Mazuir does disclose discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Mazuir wherein a controller configured to determine a gaze direction of the user based on a result of the detection of the sensor part and to control a preset interval between the plurality of light strings to be distorted based on the determined gaze direction in order to provide a dynamic and adjustable arrangement. Mazuir fails to explicitly disclose a projector provided in the vehicle and transmitting a plurality of light strings to a headlining or a roof of the vehicle.
Bel discloses FIG. 3, a luminous sub-assembly may comprise components which are configured to create a front projection device, i.e. a device installed in a structural element of the vehicle, in this case a central rearview mirror (18), and configured to project a beam (20) onto a projection zone (22) arranged at a distance from this structural element.
it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Mazuir wherein a projector provided in the vehicle and transmitting a plurality of light strings to a headlining or a roof of the vehicle in order to provide dynamic lighting.
Regarding claim 11, This limitations as written do not provide for ascertainable structural limitations to the claimed structure, as such they are considered not germane to claimed device.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bel et al. (US20180086259A1)  in view of Kim et al. (US2017/0124987) (Kim, hereafter) in further view of Mazuir et al. (US10940790) (Mazuir, hereafter)

    PNG
    media_image2.png
    332
    432
    media_image2.png
    Greyscale

Regarding claim 13, Bel disclose a method of controlling a vehicle comprising a seat (8, 10) and a lighting part provided on a roof at an inside of the vehicle, the lighting part including a plurality of light sources  (16a, 16b) arranged at a preset interval (π34, π44), 
Bel fails to explicitly disclose the method comprising: detecting whether a user is seated on the seat; determining a gaze direction of the user based on a result of the detection of the sensor part; and selectively controlling the plurality of light sources to distort the preset interval based on the determined gaze direction.
Kim discloses a vehicle (100) comprising: a seat (no number, π158); a sensor (160) part provided on the seat and detecting whether a user is seated on the seat (abstract); a lighting part (cameras 122)provided in the vehicle (100); and a controller configured to determine a gaze direction of the user based on a result of the detection of the sensor part (π60) to generate image on the corresponding display (π158).
Mazuir discloses (Figure 1B , reproduced above) discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Bel wherein whether a user is seated on the seat; determining a gaze direction of the user based on a result of the detection of the sensor part; and selectively controlling the plurality of light sources to distort the preset interval based on the determined gaze direction to provide a vehicle for increasing the use convenience of a user by displaying different information on each display according to the position of each user as taught by Kim, and activating an adjustable and controllable spotlight based on the lighting control sign for consumer convenience as disclosed by Mazuir.
Regarding claim 14-15, Bel as modified by Kim and Mazuir fail to explicitly disclose wherein the controlling includes reducing the interval of the plurality of light sources with respect to the user seated on the seat;, wherein the controlling includes selecting a light source that is to emit light based on an angle and a height of the seat.
Kim does disclose the controller (170) can detect various objects by analyzing an inside image received from the camera (122). For example, the controller 170 can detect the driver's gaze and/or gesture from a part of the inside image, corresponding to an area of the driver's seat. In another example, the controller (170 )can detect a passenger's gaze and/or gesture from a part of the inside image, corresponding to an area other than the area of the driver's seat and adjusting the displays accordingly (π60, π68)
Mazuir discloses the vehicle may determine that the occupant has adjusted their seat and may illuminate lights appropriately. In certain instances, the vehicle may switch from illuminating a first particular zone or zones to a second particular zone or zones, or may switch from illuminating a first particular location or locations to a second particular location or locations within the vehicle in order to adjust for the preferences of the user.
In view of the above discussions, these limitations reducing or age/height for controlling illumination are matters design choice, as they do no define over the prior art as applied or yield some unexpected result.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Bel wherein the controlling includes reducing the interval of the plurality of light sources with respect to the user seated on the seat;, wherein the controlling includes selecting a light source that is to emit light based on an angle and a height of the seat, since matters of design choice require only routine skill in the art.
 	Regarding claim 16, Bel fails to explicitly disclose wherein the seat includes a first seat provided to have a first gaze direction and a second seat provided to have a second gaze direction, wherein the controlling includes selecting a plurality of first light sources based on the first gaze direction and a plurality of second light sources different from the plurality of first light sources based on the second gaze direction, and individually controlling the plurality of first light sources and the plurality of second light sources
wherein the seat includes a first seat provided to have a first gaze direction (Driver’s seat) and a second seat  (passenger seat) provided to have a second gaze direction, and wherein the controller (170) selects a first display based on the first gaze direction and a second display different from the first display based on the second gaze direction (π60, π71, π74, abstract) both independently controlled. Kim is silent regarding plurality of string lights.
 Mazuir discloses (Figure 1B , reproduced above) discloses  a vehicle (102) that has illumination zones (107) , these  lighting hard ware modules that are embedded in the roof. These lighting modules can emit lightly directly on the seats or generate more light by triggering the spotlight (109). In the instance that 109, the hand, foot or gaze of an occupant determine which spotlight is triggered thus allowing illumination in the area associated with the gaze. Figure 1E, illustrates the spotlight (109) highlighting the object (128) (column lines 5-20). These spotlights may contain point light sources  configured in 1 d or 2d formation, see  figures c and d).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Bel wherein the seat includes a first seat provided to have a first gaze direction and a second seat provided to have a second gaze direction, wherein the controlling includes selecting a plurality of first light sources based on the first gaze direction and a plurality of second light sources different from the plurality of first light sources based on the second gaze direction, and individually controlling the plurality of first light sources and the plurality of second light sources for increasing the use convenience of a user by displaying different information on each display according to the position of each user as taught by Kim, and activating an adjustable and controllable spotlight based on the lighting control sign for consumer convenience as disclosed by Mazuir.
Regarding claim 17,  Bel wherein the controlling includes controlling a color of the plurality of first light sources to be different from a color of the plurality of second light sources.
  Kim does disclose the controller (170) can change the color of the graphic buttons 900a to 900i according to the on/off states of the hidden displays (200a to 200i) (π179) to illustrate a state.
Mazuir discloses that the lighting of the spotlights can be adjusted in color, intensity etc that can 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the vehicle of Kim wherein the controller controls a color of the plurality of first light sources to be different from a color of the plurality of second light sources in order show different states or modes of the system as taught by Kim.
Regarding claim 18-20, Bel as modified by Kim and Mazuir fail to explicitly disclose wherein the lighting part is positioned on a roof or a headlining of the vehicle, and wherein the roof or the headlining of the vehicle is provided in a form of an embossment (claim 18);the lighting part includes a plurality of grooves arranged at the preset interval, the plurality of grooves having the plurality of light sources inserted thereinto ( claim 19); wherein the lighting part further includes a display configured to transmit a plurality of light strings, and wherein the controlling includes controlling the display to reduce an interval between images of the plurality of light strings (claim 20). These limitations do  not produce some unexpected result beyond the current prior art, thus these limitations are considered a matter of design choice.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Bel disclose wherein the lighting part is positioned on a roof or a headlining of the vehicle, and wherein the roof or the headlining of the vehicle is provided in a form of an embossment ;the lighting part includes a plurality of grooves arranged at the preset interval, the plurality of grooves having the plurality of light sources inserted thereinto, since matters of design choice involves only routine skill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879